Appellant was convicted of assault with intent to murder and his punishment assessed at two years confinement in the penitentiary.
The only question we deem necessary to review is appellant's first application for continuance. The application in all respects complies with the statute, and asks a continuance for the want of the testimony of witnesses by whom he proposed to prove divers and sundry threats made by the prosecuting witness against appellant. It is true many threats were introduced during the trial of the case, but this being the first application, the fact that the absent testimony would be cumulative is not a legal reason for failing to grant same. It follows that the court erred in refusing to grant the continuance.
We do not deem it necessary to pass upon appellant's other assignments of error. But for the error discussed, the judgment is reversed and the cause is remanded.
Reversed and remanded.